NOT FOR PUBLICATION                FILED
               UNITED STATES COURT OF APPEALS             SEP 26 2016
                                                       MOLLY C. DWYER, CLERK
                                                        U.S. COURT OF APPEALS
                      FOR THE NINTH CIRCUIT



In re: CATHOLIC BISHOP OF             No.   15-35197
NORTHERN ALASKA,
                                      D.C. No. 4:14-cv-00010-HRH
             Debtor,                  District of Alaska,
______________________________        Fairbanks

DEWEY GREEN; MARY READER,             ORDER AMENDING

             Plaintiffs-Appellants,

 v.

UNAATUQ, LLC,

             Defendant-Appellee.



In re: CATHOLIC BISHOP OF             No.   15-35205
NORTHERN ALASKA,
                                      D.C. No. 4:14-cv-00012-HRH
             Debtor,
______________________________

LOUIE GREEN, Jr.,

             Plaintiff-Appellant,

 v.

UNAATUQ, LLC,
                  Defendant-Appellee.

Before: FISHER, PAEZ, and HURWITZ, Circuit Judges.

      The memorandum disposition filed on August 17, 2016 is amended on page

three line six by adding new footnote one, which states:

             Claimants’ argument that the bankruptcy court lacked
      jurisdiction over them fails. Claimants filed a Rule 60(b)(4) motion in
      the bankruptcy court seeking relief from the prior sale order, arguing
      that they had acquired title to a portion of the Property through adverse
      possession. See Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932,
      1939 (2015) (stating there is no jurisdictional defect “when the parties
      knowingly and voluntarily consent to adjudication by a bankruptcy
      judge”).

With this amendment, the petition for rehearing and rehearing en banc is DENIED.

No further petitions for rehearing shall be filed.




                                           2